Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 12, 2021 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 23rd of December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/008,873 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Response to Arguments
	Regarding the applicant’s arguments on pages 6-8 directed at the rejection of claims 1, 13, and 14 under 35 U.S.C. 103:
	The applicant argues on pages 6-7, that Dotan-Cohen does not disclose providing the notification based on a determined level of interest.
The examiner respectfully disagrees and points to [0068] discusses relevance of the messages, which is defined in [0066] and gives an example of relevance “As an example, the user might have specifically indicated that any messages related to performance should be considered relevant.”. Which is equated to determining a level of interest. 
0042;  teaches that relevance is part of the context
0057; teaches presentation logic uses context to select a presentation of the personalized content and 0058; teaches providing by the personalized notification of content from RELEVANT messages, and teaches that the presentation can be a notification selected by the presentation logic can be a notification.
Therefore it provides personalized notifications of messages based on context which include relevance which is defined as user interest. 
The claims do not limit the language to the message being shown or not in regard to the notification. Therefore Dotan-Cohen does teach to display the notification based on the level on interest. 

In response to applicant’s arguments on pages 7-8, that there is no teaching, suggestion, or motivation to combine the references, that Koum’s muting period cannot be applied to the notification of Dotan-Cohen, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner notes the following
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Koum teaches the notifications separately, and teaches their own notification. 
Koum teaches that when the muting period expired then the notification will be issued [0066]  “If the muting period has not yet expired, the notification will be suppressed or muted; otherwise, a normal notification will be issued.” Which would in fact be combinable to Dotan-Cohen’s notification. 
The motivation to combine is to limit the amount of notifications in a given time period.
Applicant further argues combination of the references would destroy the purpose of Dotan-Cohen. Examiner respectfully notes that it would not destroy the purpose of Dotan-Cohen, both of the references teach notifications, and not all parts of the references need to be combined when they are not directed at the limitations of the claims. There is no recitation of suppression in the claims, and could use Koums notification instead of Dotan-Cohen, there is nothing preventing of combining the notification of Koum to be part of Dotan-Cohen. The arguments are not found to be persuasive. 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan- Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1)


Regarding claim 1, Dotan-Cohen teaches a computer-implemented method for controlling  notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics) obtaining a measure of similarity ([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread)
determining whether to send a notification to the user  ([0063] displaying the notification; [0056] or hiding and not displaying the message at all; examiner notes “sending a notification … to the user” is interpreted as displaying, sending from the notification, the claim language does not specify sending between devices) indicating a new message ([0070-0071; new message in  the thread) based on the determined level of interest of the user in the first topic, ([0068] relevant topics user interests;0066 As an example, the user might have specifically indicated that any messages related to performance should be considered relevant; [0057-0058] teaches personalized content such as notification for relevant messages, and notification are based on context, and 0042 teaches relevance as part of context) and the obtained measure of similarity between the first topic and the second topic (0042-0046; above mapping; similarity between messages and their topics) ([0063-0064; 0066; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above), and timing information of the newly received electronic message that is added to the thread)
Dotan Cohen does not explicitly teach obtaining timing information indicating a time of communicating a most recent notification associated with the thread the most recent notification associated with the second topic; and determining whether to send a notification to the user indicating a new message  based on the obtained timing information 
In an analogous art Koum teaches obtaining timing information indicating a time of communicating a most recent notification (previous notification) associated with the thread, the most recent notification associated with the second topic (previous message, with previous topic); (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information)
determining whether to send a notification to the user (0016; displaying or [0015] suppressing; examiner notes “sending a notification … to the user” is interpreted as displaying, sending from the notification, the claim language does not specify sending between devices) indicating a new message  (new message with new topic) based on the obtained timing information (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining the last notification received for the user, and based on the timing information of the last notification determine if the user should receive the notification regarding the new message as is taught by Koum.
The suggestion/motivation for doing so is to be able to better manage notifications 0002-0006.


Regarding claim 6, Dotan-Cohen in view of Koum teach the method of claim 1 and is disclosed above, Dotan-Cohen further teaches controlling communication of a notification (0063-0064; displaying a notification associated with the electronic message) associated with the thread to the user further comprises:
communicating the notification in response to determining that the determined level of interest of the user exceeds a predetermined threshold (0023; 0055; supplemental information such as user preferences and interests and context data; supplemental confidence score greater than a threshold; that is the message is added to the thread and a notification is sent (equivalent to in response to)) value and in response to at least one of:
determining that the obtained timing information meets a predetermined timing requirement; and determining that the obtained measure of similarity (relevance confidence score) meets a
predetermined similarity requirement (0045-0047; 0055; relevance confidence score above a threshold; where the relevance is determined based on similarity of topics; [0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above), and timing information of the newly received electronic message that is added to the thread)


Regarding claim 13, Dotan-Cohen teaches a computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics
obtaining a measure of similarity ([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread) and 
sending a notification ([0063] displaying the notification; [0056] or hiding and not displaying the message at all; If the message is displayed then so is the notification, and if the message is not displayed but hidden then the notification is not displayed; examiner notes “sending a notification … to the user” is interpreted as displaying, sending from the notification, the claim language does not specify sending between devices) regarding the new message associated with the thread ([0070-0071; new message in the thread)  to the user based on the determined level of interest of the user, and the obtained measure of similarity  ([0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above))
	Dotan-Cohen does not disclose obtaining timing information relating to a timing of communicating a most recent notification associated with the thread, the most recent notification associated with the second topic and sending a notification regarding the new message associated with the thread to the user based on the determined level of interest of the user, the obtained timing information, and the obtained measure of similarity.
In an analogous art Koum teaches obtaining timing information indicating a time of communicating a most recent notification (previous notification) associated with the thread, the most recent notification associated with the second topic (previous message, with previous topic); (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information)
sending a notification (0016; displaying or [0015] suppressing; examiner notes “sending a notification … to the user” is interpreted as displaying, sending from the notification, the claim language does not specify sending between devices) regarding the new message associated with the thread to the user based on the obtained timing information, (0008; 0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares  the difference to the muting period and determine whether to send the notification, or prevent sending, to the user based on the time information, where the notification includes sender, time, topic, and chat session information; where the muting the notification will eliminate or mute the notifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining the last notification received for the user, and based on the timing information of the last notification determine if the user should receive the notification regarding the new message as is taught by Koum.
The suggestion/motivation for doing so is to be able to better manage notifications 0002-0006.


Regarding claim 14, Donta Cohen disclose a computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics
obtaining a measure of similarity ([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread) and 
preventing communication of a notification ([0063] displaying the notification; [0056] or hiding and not displaying the message at all) regarding the new message ([0070-0071; new message in the thread) associated with the thread to the user based on the determined level of interest of the user, ([0068] user interests) and the obtained measure of similarity([0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above), and timing information of the newly received electronic message that is added to the thread)
Dotan-Cohen does not disclose preventing communication of a notification regarding the new message associated with the thread to the user based on the obtained timing information 
In an analogous art Koum teaches obtaining timing information indicating a time of communicating a most recent notification (previous notification) associated with the thread, the most recent notification associated with the second topic (previous message, with previous topic); (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information) and 
preventing communication of a notification regarding the new   message associated with the thread to the user based on the obtained timing information (0008; 0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares   the difference to the muting period and determine whether to send the notification, or prevent sending, to the user based on the time information, where the notification includes sender, time, topic, and chat session information; where the muting the notification will eliminate or mute the notifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining the last notification received for the user, and based on the timing information of the last notification determine if the user should receive the notification regarding the new message as is taught by Koum. 
The suggestion/motivation for doing so is to be able to better manage notifications 0002-0006.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) as applied to claim 1 above, and further in view of Sastry et al. (US 20080082607 A1).


Regarding claim 2, Dotan-Cohen in view of Koum teach the method of claim 1, and is disclosed above, Dotan-Cohen in view of Koum do not explicitly teach wherein obtaining a measure of similarity between the first topic of the thread and the second topic comprises: obtaining a hierarchical representation of a plurality of topics, the plurality of topics including the first topic of the thread and the second topic; and determining a measure of distance between the first topic of the thread and the second topic in the hierarchical representation.
In an analogous art Sastry teaches obtaining a hierarchical representation of a plurality of topics (topics and subtopics or discussion thread), the plurality of topics including the first topic of the thread (Topic post 32) and the second topic (sub-thread topic Reply3 -38); ([0030-0033; Fig 2] In Discussion Thread 30, there includes a topic post, and a sub-thread 50 which includes topic of Reply 3 as a sub- thread with topic Reply 3-38)
and determining a measure of distance between the first topic of the thread and the second topic in the hierarchical representation ([0030-0033] the sub-thread topic 38 (second topic) is a child node (equivalent to determine a measure of distance between the topic) of thread topic 32, represented in tree structure in Fig 2 (equivalent to hierarchical representation))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include structuring sub-topics in a tree structure where some replies are represented as sub-thread topics as is taught by Sastry
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread.


Regarding claim 3, Dotan-Cohen in view of Koum in view of Sastry teach the method of claim 2, and is disclose above, Dotan-Cohen in view of Koum do not disclose but in an analogous art Sastry teaches wherein the measure of distance is representative of an ontology relationship between the first topic of the thread and the second topic in the hierarchical representation ([0030-0033; 0038] the sub- thread topic 38 (second topic) is a reply to topic 32, and in turn is a child node based on tags generated by the system to determine the relationship (equivalent to determine a measure of distance is representative of an ontology relationship between the topics) of thread topic 32, represented in tree structure in Fig 2 (equivalent to hierarchical representation))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include structuring sub-topics in a tree structure where some replies are represented as sub-thread topics based on tags indicating a relationship between topics as is taught by Sastry
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Sastry et al. (US 20080082607 A1) as applied to claim 2 above, and further in view of Mikhailov et al (US 20180048604 A1)


Regarding claim 4, Dotan-Cohen in view of Koum in view of Sastry teach the method of claim 2, and is disclosed above, Dotan-Cohen in view of Koum in view of Sastry do not explicitly teach In an analogous art Mikhailov teaches wherein the measure of distance is representative of a number of hierarchical levels required to be traversed from the first topic of the thread and the second topic to a common ancestor of both the first topic of the thread and the second topic in the hierarchical representation ([0071] sub-topics that are related are placed under the same parent node, therefore the ancestors are the same since the parent is the same)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Sastry to include structuring topics in a tree structure where similar topics have common ancestors as is taught in Mikhailov
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Hardy et al. (US 20100262917 A1)


Regarding claim 5, Dotan-Cohen in view of Koum teach the method of claims 1, and is disclosed above, Dotan-Cohen in view of Koum do not explicitly teach further teaches further comprising: obtaining historical information relating to a previously determined level of interest of the user in the first topic of the thread; and wherein controlling communication of the notification associated with the thread to the user is further based on the obtained historical information
In an analogous art Hardy teaches further comprising: obtaining historical information relating to a previously determined level of interest of the user in the first topic of the thread; ([0049] determining the priority level of threads T1 and T2 based on the messages in the thread; the messages are old received messages and therefore are equivalent to historical information)
and wherein controlling communication of the notification associated with the thread to the user is further based on the obtained historical information ([0050-0051] altering the notifications behavior communicated to the user for the message in the thread based on the timing information, subject line comparison of all previous messages in the thread, and user configured thread prioritization settings)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include using historical user information and interests to provide a notification as is taught by Hardy
The suggestion/motivation for doing so is to be able to better manage notifications of a thread

[0003]


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Leary (US 20150046371 A1)


Regarding claim 7, Dotan-Cohen in view of Koum teach the method of claim 1, and is disclosed above, Dotan-Cohen teaches wherein determining the level of interest of the user in the first topic of the thread comprises: identifying the first topic of the thread; ([0013] configuring by the user through a user interface priority assessment criteria for processing thread messages; [0025] where the criteria includes a subject line of the messages (equivalent to a topic))
Dotan-Cohen in view of Koum do not explicitly teach detecting at least one of a sentiment of content added to the thread by the user; a dwell time of the user on one or more messages of the thread; a user response to a notification relating to the identified topic; and a pointing position of the user when viewing messages of the thread; and determining a level of interest of the user in the identified topic based on the detection results.
In an analogous art Leary teaches detecting at least one of a sentiment of content added to the thread by the user; (0016; using the users posts to determine sentiment towards a topic)
a dwell time of the user on one or more messages of the thread; (Limitations skipped based on “at least one of”) a user response to a notification relating to the identified topic; (Limitations skipped based on “at least one of”) and 
a pointing position of the user when viewing messages of the thread; (Limitations skipped based on “at least one of”) and 
determining a level of interest of the user in the identified topic based on the detection results (0013; 0016; 0019; 0086-0087; determining a user interest in a topic of a thread based on sentiment expressing like or dislike)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include determining like or dislike of a thread based on sentiment of users post as is taught by Leary
The suggestion/motivation for doing so is to be able to better determine user interests


Regarding claim 8, Dotan-Cohen in view of Koum in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum do not explicitly teach but Leary teaches wherein detecting a sentiment of content added to the thread by the user comprises: detecting a message added to the thread by the user; and processing the message with a sentiment analysis algorithm to identify a positive, neutral or negative sentiment of the detected message (0013; 0016; 0019; 0086-0087; identifying a user’s post in a thread and performing sentiment analysis to determine if the user is likes or dislikes the topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include determining like or dislike of a thread based on sentiment of users post as is taught by Leary
The suggestion/motivation for doing so is to be able to better determine user interests



Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Leary (US 20150046371 A1) and further in view of Beausoleil et al. (US 9298355 B1)
Regarding claim 9, Dotan-Cohen in view of Koum in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly teach wherein detecting a dwell time of the user on one or more messages of the thread comprises: detecting at least one of a scrolling speed and a pattern of gaze movement of the user when viewing the one or more messages of the thread
In an analogous art Beausoleil teaches wherein detecting a dwell time of the user on one or more messages of the thread comprises: detecting at least one of a scrolling speed and a pattern of gaze movement of the user when viewing the one or more messages of the thread (Col 3 Lines 47-62; stopping the scrolling (equivalent to scrolling speed) when a user selects to reply to an existing message in the thread)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to determine users interaction with a thread of interest, user interaction such as scrolling behavior of the user as is taught by Beausoleil
The suggestion/motivation for doing so is to be able to better determine user interests


Regarding claim 12, Dotan-Cohen in view of Koum in view of Leary the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly teach wherein detecting a pointing position of the user when viewing messages of the thread comprises: detecting the pointing position based on one of a touch location at which the user touches a display; or a display position of a cursor controlled by the user
In an analogous art Beausoleil teaches wherein detecting a pointing position of the user when viewing messages of the thread comprises: detecting the pointing position based on one of a touch location at which the user touches a display; or a display position of a cursor controlled by the user (Col. 3. Lines 47-62; hover cursor over selected message and Col 25 Lines 16-35; Col 26 Lines 63- Col 27 Line 19; determining the users interaction with the thread to include monitoring the users touch on the screen to determine the selection of a message, the device also include touch detection as part of the interaction with the GUI which is well known to include locations based touching around the screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to determine users interaction with a thread of interest, user interaction such as touch selection behaviors of the user as is taught by Beausoleil
The suggestion/motivation for doing so is to be able to better determine user interests


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Leary (US 20150046371 A1) and further in view of Raitu et al. (US 20170118159 A1)


Regarding claim 10, Dotan-Cohen in view of Koum in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly disclose, wherein detecting a user response to a notification relating to the identified topic comprises: communicating, to the user, the notification relating to the electronic message; and detecting dismissal of the notification without opening the electronic message
In an analogous art Ratiu teaches wherein detecting a user response to a notification relating to the identified topic comprises: communicating, to the user, the notification relating to the electronic message; (0022; receiving by the user a notification about a media message)
and detecting dismissal of the notification without opening the electronic message (0032; and dismissing by the user the notification without opening it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to include detecting different user interaction with a notification such as dismissal of the notification without opening the message as is taught by Raitu
The suggestion/motivation for doing so is to be able to better determine user interests


Regarding claim 11, Dotan-Cohen in view of Koum in view of Leary and further in view of Raitu teach the method of claim 10, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly teach but Raitu teaches wherein the notification comprises a link to a resource, and wherein detecting the user response to the notification relating to the electronic message comprises detecting that the user opens the link (0022; 0033; determine if the user interaction with the notification comprises selecting the link in the notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to include detecting different user interaction with a notification such selecting the link in the notification as is taught by Raitu
The suggestion/motivation for doing so is to be able to better determine user interests.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al. (US 20110041082 A1): wherein the discussion forum interface further comprises a third graphical user interface configured to receive user input corresponding to a new discussion topic, and further wherein a discussion thread is added to the plurality of discussion threads comprised in the discussion forum to correspond to the new discussion topic. According to embodiments of the claimed subject matter, a system including one or more discussion forums displayed in one or more interfaces is provided. A user of the system may thus elect one of the discussion forums to view and/or contribute to. In a typical embodiment, a discussion forum interface may present one or more discussion topics. In further embodiments, each discussion topic is arranged in a “thread” of linked and related user-generated messages relevant to the particular discussion topic. In some embodiments, an individual thread may be presented in a separate graphical user interface (e.g., a discussion thread interface) accessible from the discussion forum interface. In one embodiment, the discussion forum may comprise a portal webpage of a website, wherein each thread is presented on a separate webpage of the website and accessible from the portal webpage via corresponding hypertext links.
Gruber et al. (US 20140282003 A1): A list of notification items is received, the list including a plurality of notification items, wherein each respective one of the plurality of notification items is associated with a respective urgency value. An information item is detected. In some implementations, the information item is a communication (e.g., an email). In some implementations, the information item is a change in context of a user. Upon determining that the information item is relevant to the urgency value of the first notification item, the urgency value of the first notification item is adjusted. Upon determining that the adjusted urgency value satisfies the predetermined threshold, a first audio prompt is provided to a user. In some embodiments, the method further includes determining a topic of importance to a user of the device, and assigning at least one of the respective urgency values to a respective notification item based on a determination that the respective notification item corresponds to the topic of importance. In some implementations, the topic of importance is determined by the device automatically without human intervention. In some embodiments, determining urgency values includes determining a topic of importance to a user of the device, and assigning at least one of the respective urgency values to a respective notification item based on a determination that the respective notification item corresponds to the topic of importance. For example, in some embodiments, the digital assistant determines a topic of importance to the user based on any of the following: historical data associated with the user (e.g., by determining that the user typically responds to communications about a certain topic quickly), an amount of notification items in the list of notification items that relate to that topic (e.g., by determining that the number of notification items relating to that topic satisfies a predetermined threshold, such as 2, 3, 5, or more notification items), a user-specified topic (e.g., the user requests to be alerted to any notifications relating to a particular topic), and the like. In some embodiments, the topic of importance is determined by the device automatically without human intervention, such as by determining a topic of importance based on historical data associated with the user, as described noted above.
In some embodiments, urgency values are further based on urgency values that were previously assigned by the digital assistant to similar notifications, embedded flags or importance indicators associated with a notification (e.g., an email sent with “high importance”), keywords in the notification (e.g., “boss,” “urgent,” “emergency,” “hospital,” “died,” “birth,” “now,” “where are you,” etc.), the application or type of application that issued the notification (e.g., applications that are less likely to provide important notifications, such as games, are typically less important than those from applications that allow human-to-human communications), senders and recipients of communications, user history relating to similar notifications (e.g., whether the user has a history of quickly looking at and/or acting on similar notifications, or whether they are frequently ignored and/or dismissed, or how quickly the user tends to respond to communications from a certain person), and the like.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451